EX-99(16)(a) POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 23rd day of February, 2011. /s/ Patrick P. Coyne Patrick P. Coyne POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 23rd day of February, 2011. /s/ Thomas L. Bennett Thomas L. Bennett POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 21 day of February, 2011. /s/ John A. Fry John A. Fry POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 23rd day of February, 2011. /s/ Anthony D. Knerr Anthony D. Knerr POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 21 day of February, 2011. /s/ Lucinda S. Landreth Lucinda S. Landreth POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 22nd day of February, 2011. /s/ Ann R. Leven Ann R. Leven POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 22nd day of February, 2011. /s/ Thomas F. Madison Thomas F. Madison POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 22nd day of February, 2011. /s/ Janet L. Yeomans Janet L. Yeomans POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O’Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 21st day of February, 2011. /s/ J. Richard Zecher J. Richard Zecher POWER OF ATTORNEY I, the Chief Financial Officer of Delaware Investments National Municipal Income Fund (the “Fund”), hereby constitute and appoint David F. Connor, Patrick P. Coyne, and David P. O’Connor, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Fund’s Registration Statement on Form N-14, including any and all pre-effective or post-effective amendments or supplements, with respect to the reorganization of Delaware Investments Arizona Municipal Income Fund into the Fund, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission and any self regulatory organization.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 23rd day of February, 2011. /s/ Richard Salus Richard Salus
